UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6833



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


RALPH RAMEY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
District Judge. (CR-92-140; CA-02-866-2; CA-02-883)


Submitted:   October 31, 2003             Decided:   March 16, 2004


Before WILKINSON, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Ralph Ramey, Appellant Pro Se. Michael Lee Keller, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Ralph Ramey seeks to appeal the district court’s order

denying relief on his motions filed under 28 U.S.C. § 2255 (2000)

and 18 U.S.C. § 3582(c) (2000).            With respect to the denial of

relief on his § 2255 motion, the order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).        A certificate of appealability will

not   issue    absent   “a   substantial    showing   of   the   denial    of   a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).        A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336,

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir.), cert. denied, 534 U.S. 941 (2001).

We have independently reviewed the record and conclude that Ramey

has not made the requisite showing.              Accordingly, we deny a

certificate of appealability and dismiss the appeal as to the

denial of relief on Ramey’s § 2255 motion.

              We have also reviewed the record with respect to the

denial of Ramey’s motion for modification of sentence under 18

U.S.C. § 3582(c) and have found no reversible error.             Accordingly,

we affirm for the reasons stated by the district court.                   United

States v. Ramey, Nos. CR-92-140; CA-02-866-2; CA-02-883 (S.D.W.


                                    - 2 -
Va., May 6, 2003).   We deny Ramey’s motion to expedite, and we

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                              DISMISSED IN PART; AFFIRMED IN PART




                              - 3 -